Citation Nr: 0843806	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
hepatitis C.

2.  What evaluation is warranted for hepatitis C?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
hepatitis C and assigned a noncompensable evaluation, 
effective March 12, 2004, and denied entitlement to service 
connection for a bipolar disorder.

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record on appeal shows that in June 2004, the veteran 
reported he is in receipt of Social Security Administration 
disability benefits for a bipolar disorder.  These records 
may be relevant to the issue for service connection, and thus 
appropriate action should be undertaken to acquire a copy of 
the decision on the claim before that agency, as well as the 
medical records that provided the basis for this 
determination, if available.  See Woods v. Gober, 14 Vet. 
App. 214, 222 (2000).

Additionally, there is evidence in the claims file that the 
service-connected hepatitis C may have increased 
symptomatology since the last examination.  The Board finds a 
new examination is needed to determine the current level of 
severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran that 
a VA examination is being scheduled to 
determine the current level of severity 
of his service-connected hepatitis C.  He 
should be notified that it is his 
responsibility to report for an ordered 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  

2.  The RO should attempt to obtain a 
copy of the records upon which the Social 
Security Administration granted 
disability benefits.  If the RO cannot 
locate such records, it must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

3.  The RO should schedule the veteran 
for a VA liver examination to determine 
the current level of severity of his 
hepatitis C in accordance with the latest 
pertinent AMIE worksheet for rating liver 
disorders.  The claims file and a copy of 
this remand must be made available to the 
examiner for review before the 
examination.  A complete rationale for 
any opinions expressed must be provided.

4.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

